ORDER

PER CURIAM.
Demon Phelps, defendant, appeals from sentences entered on jury verdicts finding him guilty of four counts, Counts I, IV, XIV, and XX, of Forcible Rape, Section 566.030 (RSMo 1994) (All future references will be to RSMo 1994 unless otherwise noted); three counts, Counts II, VI, and XXI, of Robbery Second Degree, Section 569.030; three counts, Counts III, VII, and XIX, of Burglary First Degree, Section 569.160; and two counts, Counts XVII and XXV, of Forcible Sodomy, Section 566.060. Defendant was sentenced to six life sentences and six ten year sentences. All sentences are to be served consecutively. We affirm.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the basis for this order. The judgment is affirmed pursuant to Rule 30.25(b).